                            IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                       CIVIL ACTION NO. 5:19-CV-00116-KDB-DCK
 DOUGLAS LEBLANC,                                   )
                                                    )
                  Plaintiffs,                       )
                                                    )
     v.                                             )         ORDER
                                                    )
 LINCOLN COUNTY SCHOOLS BOARD                       )
 OF EDUCATION,
                                                    )
                  Defendant.                        )
                                                    )

          In this action Plaintiff Douglas Leblanc, individually and on behalf of B.L., a child with a

disability, seeks a statutory injunction pursuant to 20 U.S.C. § 1415 (j), the “stay put” provision of

the Individuals with Disabilities Education Act (IDEA). This matter is before the Court on

Plaintiff’s request in the Complaint that the Court consider his claim for injunctive relief on an

expedited schedule. For good cause shown, including, but not limited to, the personal, immediate

nature of the relief sought and the terms of the governing statute, the Court finds that its

consideration of this matter should be expedited, while permitting all parties a reasonable

opportunity to present their positions and arguments to the Court.

          Accordingly, it is hereby ORDERED that Defendant Lincoln County Schools Board of

Education (LCSBOE) file its Answer reflecting its substantive response to the Complaint and the

legal authority cited therein on or before September 12, 2019. Upon receipt of LCSBOE’s

response, the Court will either rule based on the filings of the parties or set a prompt hearing to

further consider the merits of Plaintiff’s Complaint and request for injunctive relief.

          In addition to filing this Order in the CM/ECF system, the Clerk is directed to send copies

of this Order to Christopher Z. Campbell, Campbell Shatley, P.L.L.C., 674 Merrimon Ave, Ste.
210, Asheville, NC 28804, chris@csedlaw.com, who the Court is informed and believes represents

LCSBOE in this matter, but has not yet had an opportunity to make an appearance in this action.

       So Ordered.




                                Signed: September 4, 2019
